Citation Nr: 1423317	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-02 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right hip osteoarthritis.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right wrist injury.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran had military service from September 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence consisting of private treatment records.  See 38 C.F.R. § 20.1304 (2013).  The Board notes that, at his hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence. Id.  Therefore, the Board may properly consider it in rendering its decision.

At the hearing, the Veteran indicated that he would have private treatment evidence forthcoming.  The record was held open for 30 days to allow for the submission of additional evidence.  No evidence was received.  Therefore, the Board will adjudicate the appeal on the evidence of record. 

The Veteran appointed a private attorney as his representative in April 2010.  In an October 2011 letter, the attorney withdrew his representation.  The Veteran chose not to appoint another representative and to appear pro se before the Board as confirmed at his August 2013 hearing.


FINDINGS OF FACT

1. Right hip osteoarthritis was not present in service or shown to be causally or etiologically a result of a disease, incident, or injury in service, nor was it manifested to a compensable degree within a year of service.

2. The competent evidence of record does not demonstrate that the Veteran has a diagnosed right knee disability.

3. The competent evidence of record does not demonstrate that the Veteran has a diagnosed right wrist disability.
 
4.  The Veteran is not unable to obtain or maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and the report of an October 2009 VA examination of the right hip were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran with respect to his right hip.  Thereafter, in the report, the examiner provided a diagnosis and an opinion supported by the evidence of record.  Nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

As for the right knee and right wrist disability claims, VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a current VA examination to determine whether the Veteran has right knee and right wrist disabilities that are a result of his military service is not necessary to decide the claims.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record.  The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service. Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that a current disability exists or an event or illness during service caused such disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is neither documentation of an in-service event or injury nor competent evidence of current right knee and right wrist disabilities.  This evidence is insufficient to require an examination and obtain an opinion.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 Board hearing, the VLJ identified the issue to be discussed and indicated that the Veteran's evidence should relate to events in service and how they caused a current disability.  Additionally, the VLJ discussed about additional evidence the Veteran may want to submit and held the record open to allow him time to do so.  The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

The Veteran contends that he has current disabilities of the right hip, right wrist, and right knee that are related to injuries in service.  He is competent to attest to facts and events of which he has first-hand knowledge, such as injuries.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the service treatment records show complaint, treatment, and diagnosis regarding the right hip, there is no reference to treatment for the right knee or right wrist.  

Moreover, post-service treatment evidence does not reveal that the Veteran has a diagnosed disability of the right knee or right wrist.  These disabilities were first referenced in the Veteran's application for TDIU and discussed again at his hearing.  His written submissions in the interim discuss only his right hip.  Moreover, the treatment records submitted by the Veteran discuss multiple musculoskeletal symptoms of various joints, including the right hip, neck, and shoulder.  The treatment notes record no subjective history regarding his right knee and right wrist, and no objective findings were made.  

The Veteran is competent to speak to symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  However, he is not competent to ascribe a diagnosis to those symptoms or to assess their etiology.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Where there is no disability, there can be no entitlement to compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability of the right knee and right wrist or such disabilities at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there are no disabilities which can be related to service.  There is also no diagnosis of a right knee or right wrist disability within the period of time shortly before the claim was filed.  See Romanowki v. Shinseki, 26 Vet. App. 289 (2013).  Entitlement to service connection for right knee and right wrist disabilities is denied.

As for the right hip disability, the medical evidence reveals that the Veteran has a diagnosis of osteoarthritis.  Thus, the Veteran has a current disability with respect to that claim.  Further, service treatment records reflect that the Veteran received treatment for right hip strain in November 1980.  However, the competent evidence is against a relationship between the two.

The Veteran was afforded a VA examination in October 2009.  The examiner opined that the Veteran's current osteoarthritis was less likely as not a continuation of the complaints first noted during active military service.  The basis for this opinion was that the osteoarthritis was slight and therefore more likely related to age and the Veteran had not sought treatment in the 30 years since service.  The examiner indicated that, given the Veteran's physical job as a plumber, he would have received treatment for his right hip if it had been a problem over the years.

The only contradictory evidence of record is the Veteran's assertions.  While the Veteran is competent to speak to his right hip symptoms, he is not competent to determine the etiology of his disability.  Also, while arthritis is a chronic disease under 38 C.F.R. § 3.309,  while there was evidence of right hip symptoms in service, the evidence is insufficient to establish that arthritis was present in service to allow for service connection without evidence showing continuity between service and the present disability.  See Walker, 708 F.3d.  The Veteran was discharged from service in 1981 and was a commercial plumber after service.  He testified that he first sought post-service treatment for his hip in 2004 almost 23 years after service which weighs against a finding of continuity of symptomatology.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the competent and probative evidence does not support service connection for osteoarthritis of the right hip, the preponderance of the evidence is against the Veteran's claim for service connection.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

III. TDIU

The Veteran contends that his right hip, right knee, and right wrist disabilities render him unemployable.  Thus, he claims that he is entitled to a TDIU rating. 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013). 

Although the Veteran is in receipt of SSA disability benefits as a result of his osteoarthritis, a TDIU rating is based solely on the level of disability due to service-connected disabilities.  As discussed above, the Board has determined that service connection for the disabilities on appeal is not warranted. Consequently, the Veteran is not currently service-connected for any disability.  Thus, he does not meet the criteria for a TDIU rating.












ORDER

Entitlement to service connection for right hip osteoarthritis is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


